IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                      : NO. 443
                                            :
                                            : JUDICIAL ADMINISTRATION
PILOT PROGRAM FOR PRO BONO                  :
REPRESENTATION                              : DOCKET




                                         ORDER


PER CURIAM

         AND NOW, this 5th day of March, 2015, IT IS ORDERED that:

       There is hereby established a pilot program to provide pro bono representation to
indigent criminal defendants, as well as indigent civil litigants who have a right to
appointed counsel (such as a parent whose rights are subject to termination in an
involuntary termination proceeding, 23 Pa.C.S. §2313(a.1));

      The pilot program is to be loosely modeled on a similar one employed by the
United States Court of Appeals for the Third Circuit;

      Participation is limited to indigent pro se litigants who are petitioners or
respondents relative to a petition for allowance of appeal in the above substantive areas
which has been granted;

      David R. Fine, Esquire, is appointed as pro bono coordinator for the pilot
program;

        Similar to the procedure pertaining in the Third Circuit, the pro bono coordinator
will gather a list of experienced appellate attorneys in the Western, Middle, and Eastern
Districts who are willing to participate in this Court’s pilot program by providing pro bono
legal services;

       The list will be transmitted to the Chief Justice and Prothonotary of the Supreme
Court for approval, with periodic updates as appropriate;
      Upon issuance of an order allowing appeal on a qualifying pro se petition or pro
se answer, the Prothonotary shall contact the pro bono coordinator and provide him with
a copy of such order and the underlying petition for allowance of appeal;

      The pro bono coordinator will then contact potential volunteers on the list
previously provided to the Court to locate an appropriate volunteer;

      Upon provisional selection by the pro bono coordinator, the coordinator will
convey the volunteer’s name and contact information to the Prothonotary;

       The Prothonotary will determine whether the appointment is acceptable to the
pro se litigant;

      If the appointment is acceptable to the pro se litigant, the Prothonotary will issue
an appointment order;

      In the interim, the Prothonotary will defer issuance of a briefing schedule and/or
scheduling of oral argument pending the appointment of counsel;

      If the appointment is unacceptable to the pro se litigant, the Prothonotary will
implement the existing procedure for the appointment of counsel;

      Upon issuance of an appointment order, the Prothonotary will issue a briefing
schedule and/or schedule argument, providing a reasonable amount of time for pro
bono counsel to become familiar with the case;

       Participation of less-experienced attorneys in the pilot program as volunteers is
permissible, but in such circumstances, careful supervision from an experienced
appellate lawyer is required to ensure consistent, high-quality representation;

        Approximately nine months after the date of this order, the pro bono coordinator
will furnish a report to the Court concerning the progress of the pilot program, as well as
recommendations for its continued longevity and/or improvement;

       The Administrative Office of Pennsylvania Courts will issue a press release to
give notice to the bar and the public of the availability of this pilot program.